 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioner has traditionally devoted itself to serving the special interestsof such employees.Nor do we believe that the occasional productionwork performed by these employees militates against their separaterepresentation.In view of the foregoing, we find that the truck-drivers and garage maintenance employees may constitute a separateappropriate unit if they so desire.'Accordingly, we shall direct that an election be held in the-follow-ing voting group at the Employer's Fort Wayne, Indiana, plant, ex-cluding all other employees, and supervisors as defined in the Act :All over-the-road truckdrivers and garage maintenance employees.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to be represented in a separate unit, and theRegional Director conducting the election herein is instructed, in thatevent, to issue a certification of representatives to the Petitioner forsuch unit which the Board, under the circumstances, finds to be appro-priate for purposes of collective bargaining. If, however, a majorityvote for the Intervenor, they will be taken to have indicated theirdesire to remain part of the existing production and maintenanceunit, and the Regional Director is instructed to issue a certification ofresults of election to such effect.[Text of Direction of Election omitted from publication.]MEMBER RODGERStook no part in the consideration of the aboveDecisionand Direction of Election.e Amerscan Potash&Chemical Corporation,107 NLRB 1418.GENERAL ELECTRIC COMPANY,APPARATUS SALES DIVISION, SERVICESHOPS DEPARTMENTandINTERNATIONAL BROTHERHOOD OF ELECTRI-CAL WORKERS, LOCAL UNIONNo.73,AFL,PETITIONER.CaseNo.19-RC-1431. July 2,1954Decision and Certification of RepresentativesOn March 19, 1954, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the NineteenthRegion among employees in the agreed appropriate unit. Followingthe election, the Regional Director served on the parties a tally ofballots, which showed that, of approximately 8 eligible voters, 8 castballots in the election, of which 4 ballots were cast for the Petitioner;3 ballots were cast for International Union of Electrical, Radio and,Machine Workers of America, CIO, the Intervenor herein; and, ]109 NLRB No. 4 GENERAL ELECTRIC COMPANY3ballot was challenged.Because the challenged ballot was determina-tive of the results of the election, the Regional Director investigatedthe' challenge, and on April 15, 1954, issued his report on challengedballot, in which he recommended that the challenge to the ballot besustained and that the Petitioner be certified as the exclusive bargain-ing representative for employees in the appropriate unit.On April23, 1954, the Employer filed exceptions to the Regional Director'sreport.The Board has reviewed the stipulation of the parties, the challenge,the report on challenged ballot, and the Employer's exception thereto.On the entire record in this case, the Board makes the followingfindings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner and the Intervenor claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: All employees of General ElectricCompany, Apparatus Sales Division, Service Shops Department,employed at its shop at South 155 Sherman Street, Spokane, Wash-ington, excluding office clerical employees, guards, professional em-ployees, and supervisors as defined in the Act.5.As noted above, the tally of ballots shows that, of 8 ballots cast,4 were cast for the Petitioner, 3 for the Intervenor, and 1 ballot waschallenged.The ballot of Richard B. Foster was challenged by the Petitioneron the ground that he is a supervisor. The Regional Director's in-vestigation shows that Clarence L. Roberts, superintendent, is ingeneral charge of the office and shop ; that during his absence fromthe plant on numerous occasions, estimated at about 20 percent ofthe time, Foster is in charge; that Foster assigns jobs to other shopemployees, both when Roberts is absent and also when he is at theshop; and that Foster is held responsible for the standard of workin the jobs.Further, Foster sits in when Roberts is interviewing ajob applicant, questions the applicant with respect to his qualifica-tions, and gives his opinions as to the applicant's fitness for the job.One reason given for Foster's presence during such interviews isthat Foster is in training for a foreman's job.Because Foster assigns work to shop employees, checks on thequality of the work turned out, and, in the absence of Roberts during334811-55-vol. 109-2 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDa substantial portion of the time, substitutes for him, the RegionalDirector concluded that Foster was a supervisor and recommendedthat the challenge to his ballot be sustained.The Employer's excep-tions to the Regional Director's recommendation do not go to thefactual situation but rather to his conclusion as to Foster's status.Admittedly, Foster is a skilled manual worker, devoting the majorpart of his workday to work which he performs.His shop responsi-bilities, however, clearly indicate that he is a supervisor within themeaning of the Act."We therefore exclude him from the unit as asupervisor, and sustain the challenge to his ballot.Inasmuch as the Petitioner has received a majority of the validvotes cast, we certify the Petitioner as the exclusive bargaining repre-sentative of all employees in the appropriate unit.[The Board certified International Brotherhood of ElectricalWorkers, Local Union No. 73, AFL, as the designated collective-bargaining representative of the employees of General Electric Com-pany, Apparatus Sales Division, Service Shops Department, at itsshop at South 155 Sherman Street, Spokane, Washington, in the unitfound appropriate above.]IRobert C. Matlock d/b/a Owensboro Plating Company,103 NLRB 993,at 994.REPCAL BRASS MANUFACTURING COMPANYandREPCAL EMPLOYEESASSOCIATION,PETITIONER.Case No. 21-RC-3465. July 6, 1954Decision,Order, and Direction of ElectionPursuant to a stipulation for certification upon consent election,executed February 25, 1954, an election by secret ballot was conductedon March 9, 1954, under the direction and supervision of the RegionalDirector for the Twenty-first Region.Upon conclusion of the ballot-ing, a tally of ballots was issued and served upon the parties. Thetally shows that of the approximately 263 eligible voters, 222 voted,with 1 being challenged. There were 94 votes cast for UAW-CIO, 52for Local 700, International Union of Mine, Mill and Smelter Work-ers, Independent, 50 for Repeal Employees Association, Independent,23 for Metal Trades Council, AFL, and 2 votes cast against the par-ticipating labor organizations.The Repeal Employees Association filed timely objections to theconduct of the election.Thereafter, on March 25, 1954, followingan investigation, the Regional Director issued and duly served uponthe parties his report on objections and supplemental report on ob-jections, in which he recommended that the objections be sustained.The UAW-CIO filed timely exceptions to the Regional Director'sreport.109 NLRB No. 10.